DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/20/20 has been entered.  This action is made non-final.
3.	Claims 1-7, 9-15 and 17-23 are pending in the case.  Claims 1, 9 and 17 are independent claims.

Claim Rejections - 35 USC § 103
4. 	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

5.	This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
6.	Claim 1, 2, 4-6, 9-10, 12-14, 17-18 and 20-22 and are rejected under 35 U.S.C. 103(a) as being unpatentable over Turner (US 20160202851) in view of Boodman (US 8200962) in view of Powar (US 20200028753).
Regarding claim 1, Turner discloses a method performed by a system having at least a processor and a memory therein, the method comprising:
displaying, by a Personal Information Management (PIM) application, a Graphical User Interface (GUI) comprising one or more display panes (see at least FIG. 1 wherein the UI is divided into at least three different sections);
displaying, by the PIM application, PIM application content in the one or more display panes (FIG. 1, the application content is delivered in at least one of the three different sections)
selecting the displayed PIM application content for which to obtain one or more insights (see at least FIG. 6 wherein a user can select one of the content areas to get more information);
wherein an insight is a contextually relevant, time-dependent, actionable item of information regarding the selected displayed PIM application content (FIG. 6, the content presented to the user is context specific, user-specific, time-specific depending on the specific context of the user)
receiving, from the PIM application, PIM application context data relating to the selected displayed PIM application content (FIG. 6, a user’s information is contextually displayed to the user based on the selection the user has made);
filtering the one or more insights to display in the context-specific display pane associated with the one or more display panes of the GUI (FIG. 6, once a user has selected a choice, the selection is filtered and displayed to the user); and
displaying the filtered one or more insights in the context-specific display pane associated with the one or more display panes of the GUI (FIG. 6, once a user has selected a choice, the selection is filtered and displayed to the user).
Turner does not disclose generating, by an application other than the PIM application, the one or more insights to display in a context-specific display pane associated with the one or more display panes of the GUI based on the selected displayed PIM application content and the received PIM application context data.
However, Boodman discloses wherein in at least FIG. 7 web browser extensions are executed within a browser and they are dynamically re-loaded or unloaded using the web browser extension without restarting the browser.  In other words, an application effectively outside of the browser is used to display in a specified area of the browser (FIG. 2A and 2B) to display context-specific controls regarding the content of the browser.
The combination of Turner and Boodman would have resulted in the dynamic interface of Turner to further incorporate Boodman’s teachings of using further contextual information to execute relevant browser extensions and controls to the user. One would have been motivated to have combined the teachings because a user in Turner would have benefited from a plurality of sources to gather contextual data as it is primarily concerned with delivering contextually relevant data and allowing a user to further control said data would have allowed for a more seamless experience.  Therefore, it would have been obvious to have combined the teachings as the combination of teachings would have resulted in predictable result.
Turner does not explicitly disclose wherein specific to a particular user of the PIM application. 
However, for example, the server analyzes the user's profile, behavior, and/or the context in which the user is requesting the interaction with the mobile application. Based on the analysis, the server determines which user interface elements would be appropriate or suitable for that user under the circumstances. The server then sends instructions to the mobile application on how to display the user interface, which is customized to that specific user's profile, behavior, and/or the context or environment surrounding the user. In doing so, the present disclosure improves the functionality of a computer, for example by enhancing the versatility and contextual-awareness of a generic mobile device. Further, due to the small screen sizes on mobile devices, as compared with desktop monitors, a static or "one-size-fits-all" display may omit content that may be important to a user, as more fundamental or universal content may take up the limited display area. With a larger screen, more content may be displayed, such that a higher likelihood exists that a user may find desirable content on the display, even though the same content is displayed to everyone. Thus, the solution, in some embodiments, addresses a technical problem specific to mobile computing devices with smaller user interfaces, such as smart phones. The various aspects of the present disclosure are discussed in more detail with reference to FIGS. 1-6 (paragraph 0014).
The combination of Turner and Powar would have resulted in the dynamic interface of Turner to further incorporate Powar’s teachings of using further contextual information to display relevant information pertaining to a specific user. One would have been motivated to have combined the teachings because a user in Turner would have benefited from a plurality of sources to gather contextual data as it is primarily concerned with delivering contextually relevant data to a specific person and as such allowing a user to further control said data would have allowed for a more seamless experience.  Therefore, it would have been obvious to have combined the teachings as the combination of teachings would have resulted in predictable result.
Regarding claim 2, Turner discloses wherein filtering the one or more insights to display in the context- specific pane associated with the one or more display panes of the GUI comprises filtering the generated one or more insights based on a category of the one or more insights (FIG. 6, the restaurant display is filtered from the top-level menu category of Local Suggestions).
Regarding claim 4, Turner discloses wherein filtering the one or more insights to display in the context- specific pane associated with the one or more display panes of the GUI comprises filtering the one or more insights based on one or more of: a user's location, a user's context, a user's current or upcoming scheduled activities, a user's current or intended mode of transportation, a user's intended route, a current date, a current time of day, a time it takes to complete an insight, a priority of an insight, a type of quick action to complete the insight, an estimated time to complete a quick action for an insight, a one or more parties involved in a Personal Information Management (PIM) application content to which the insight relates, a status of the one or more parties involved in a PIM application content to which the insight relates, a threshold for the insight or for PIM application content to which the insight relates, is exceeded (Turning now to FIG. 6 where examples 600 and 610 of images of contextually relevant information presented on a user interface of a display 111 of a wireless computing device 110 are depicted. In example 600, traveler 101 may be in the during-stay period 120d of the event 120 and therefore contextually relevant information displayed on display 111 of device 110 may include local suggestions for restaurants, coffee and bars as denoted by their respective icons on display 111. Location data indicating traveler 101 is at a location near businesses that provide food, coffee or drink, along with temporal data (e.g., a time of day when food, coffee, or drink are consumed) may be processed by networked system 150 and/or device 110 to generate a display data file that has the icons depicted in example 600. Icons for gas stations and groceries are also presented on display 111, but with less visual prominence (e.g., light background) and position (e.g., below line C) than the other icons which have dark background and are positioned above line C. The delta in visual characteristics .DELTA.Vi in the images displayed may be determined by the contextual relevance of food, coffee or drink superseding the traveler's 101 need for groceries or gas based on data such as location data, temporal data, location data (e.g., rate of change of location data is slow) indicating the traveler is walking and not driving, and therefore may not need gas or may not be able to transport groceries, etc., paragraph 0057).
Regarding claim 5, Turner discloses further comprising receiving user input to take an action based on the filtered one or more insights displayed in the context specific display pane associated with the one or more display panes of the GUI (FIG. 6, a user can select among a plurality of restaurants available).
Regarding claim 6, Turner discloses further comprising receiving a mobile status of a user of the PIM application (FIG. 6, at least a user’s contextual information is provided), and received PIM application context data and further based on the mobile status of the user (Turning now to FIG. 6 where examples 600 and 610 of images of contextually relevant information presented on a user interface of a display 111 of a wireless computing device 110 are depicted. In example 600, traveler 101 may be in the during-stay period 120d of the event 120 and therefore contextually relevant information displayed on display 111 of device 110 may include local suggestions for restaurants, coffee and bars as denoted by their respective icons on display 111. Location data indicating traveler 101 is at a location near businesses that provide food, coffee or drink, along with temporal data (e.g., a time of day when food, coffee, or drink are consumed) may be processed by networked system 150 and/or device 110 to generate a display data file that has the icons depicted in example 600. Icons for gas stations and groceries are also presented on display 111, but with less visual prominence (e.g., light background) and position (e.g., below line C) than the other icons which have dark background and are positioned above line C. The delta in visual characteristics .DELTA.Vi in the images displayed may be determined by the contextual relevance of food, coffee or drink superseding the traveler's 101 need for groceries or gas based on data such as location data, temporal data, location data (e.g., rate of change of location data is slow) indicating the traveler is walking and not driving, and therefore may not need gas or may not be able to transport groceries, etc., paragraph 0057).
Turner does not disclose wherein generating, by the application other than the PIM application, the one or more insights to display in the context-specific display pane associated with the one or more display panes of the GUI based on the selected displayed PIM application content.
However, Boodman discloses wherein in at least FIG. 7 web browser extensions are executed within a browser and they are dynamically re-loaded or unloaded using the web browser extension without restarting the browser.  In other words, an application effectively outside of the browser is used to display in a specified area of the browser (FIG. 2A and 2B) to display context-specific controls regarding the content of the browser.
The combination of Turner and Boodman would have resulted in the dynamic interface of Turner to further incorporate Boodman’s teachings of using further contextual information to execute relevant browser extensions and controls to the user. One would have been motivated to have combined the teachings because a user in Turner would have benefited from a plurality of sources to gather contextual data as it is primarily concerned with delivering contextually relevant data and allowing a user to further control said data would have allowed for a more seamless experience.  Therefore, it would have been obvious to have combined the teachings as the combination of teachings would have resulted in predictable result.
Regarding claim 9, Turner discloses Non-transitory computer readable storage media having instructions stored thereon that, when executed by a processor of a system, the instructions cause the system to perform operations including: displaying, by a Personal Information Management (PIM) application, a Graphical User Interface (GUI) comprising one or more display panes (see at least FIG. 1 wherein the UI is divided into at least three different sections);
displaying, by the PIM application, PIM application content in the one or more display panes (FIG. 1, the application content is delivered in at least one of the three different sections)
selecting the displayed PIM application content for which to obtain one or more insights (see at least FIG. 6 wherein a user can select one of the content areas to get more information);
wherein an insight is a contextually relevant user-specific, time-dependent, actionable item of information regarding the selected displayed PIM application content (FIG. 6, the content presented to the user is context specific, time-specific depending on the specific context of the user)
receiving, from the PIM application, PIM application context data relating to the selected displayed PIM application content (FIG. 6, a user’s information is contextually displayed to the user based on the selection the user has made);
filtering the one or more insights to display in the context-specific display pane associated with the one or more display panes of the GUI (FIG. 6, once a user has selected a choice, the selection is filtered and displayed to the user); and
displaying the filtered one or more insights in the context-specific display pane associated with the one or more display panes of the GUI (FIG. 6, once a user has selected a choice, the selection is filtered and displayed to the user).
Turner does not disclose generating, by an application other than the PIM application, the one or more insights to display in a context-specific display pane associated with the one or more display panes of the GUI based on the selected displayed PIM application content and the received PIM application context data.
However, Boodman discloses wherein in at least FIG. 7 web browser extensions are executed within a browser and they are dynamically re-loaded or unloaded using the web browser extension without restarting the browser.  In other words, an application effectively outside of the browser is used to display in a specified area of the browser (FIG. 2A and 2B) to display context-specific controls regarding the content of the browser.
The combination of Turner and Boodman would have resulted in the dynamic interface of Turner to further incorporate Boodman’s teachings of using further contextual information to execute relevant browser extensions and controls to the user. One would have been motivated to have combined the teachings because a user in Turner would have benefited from a plurality of sources to gather contextual data as it is primarily concerned with delivering contextually relevant data and allowing a user to further control said data would have allowed for a more seamless experience.  Therefore, it would have been obvious to have combined the teachings as the combination of teachings would have resulted in predictable result.
Turner does not explicitly disclose wherein specific to a particular user of the PIM application. 
However, for example, the server analyzes the user's profile, behavior, and/or the context in which the user is requesting the interaction with the mobile application. Based on the analysis, the server determines which user interface elements would be appropriate or suitable for that user under the circumstances. The server then sends instructions to the mobile application on how to display the user interface, which is customized to that specific user's profile, behavior, and/or the context or environment surrounding the user. In doing so, the present disclosure improves the functionality of a computer, for example by enhancing the versatility and contextual-awareness of a generic mobile device. Further, due to the small screen sizes on mobile devices, as compared with desktop monitors, a static or "one-size-fits-all" display may omit content that may be important to a user, as more fundamental or universal content may take up the limited display area. With a larger screen, more content may be displayed, such that a higher likelihood exists that a user may find desirable content on the display, even though the same content is displayed to everyone. Thus, the solution, in some embodiments, addresses a technical problem specific to mobile computing devices with smaller user interfaces, such as smart phones. The various aspects of the present disclosure are discussed in more detail with reference to FIGS. 1-6 (paragraph 0014).
The combination of Turner and Powar would have resulted in the dynamic interface of Turner to further incorporate Powar’s teachings of using further contextual information to display relevant information pertaining to a specific user. One would have been motivated to have combined the teachings because a user in Turner would have benefited from a plurality of sources to gather contextual data as it is primarily concerned with delivering contextually relevant data to a specific person and as such allowing a user to further control said data would have allowed for a more seamless experience.  Therefore, it would have been obvious to have combined the teachings as the combination of teachings would have resulted in predictable result.
Regarding claim 10, Turner discloses wherein filtering the one or more insights to display in the context-specific pane associated with the one or more display panes of the GUI comprises filtering the generated one or more insights based on a category of the one or more insights (FIG. 6, the restaurant display is filtered from the top-level menu category of Local Suggestions).
Regarding claim 12, Turner discloses wherein filtering the one or more insights to display in the context-specific pane associated with the one or more display panes of the GUI comprises filtering the one or more insights based on one or more of: a user's location, a user's context, a user's current or upcoming scheduled activities, a user's current or intended mode of transportation, a user's intended route, a current date, a current time of day, a time it takes to complete an insight, a priority of an insight, a type of quick action to complete the insight, an estimated time to complete a quick action for an insight, a one or more parties involved in a Personal Information Management (PIM) application content to which the insight relates, a status of the one or more parties involved in a PIM application content to which the insight relates, a threshold for the insight or for PIM application content to which the insight relates, is exceeded (Turning now to FIG. 6 where examples 600 and 610 of images of contextually relevant information presented on a user interface of a display 111 of a wireless computing device 110 are depicted. In example 600, traveler 101 may be in the during-stay period 120d of the event 120 and therefore contextually relevant information displayed on display 111 of device 110 may include local suggestions for restaurants, coffee and bars as denoted by their respective icons on display 111. Location data indicating traveler 101 is at a location near businesses that provide food, coffee or drink, along with temporal data (e.g., a time of day when food, coffee, or drink are consumed) may be processed by networked system 150 and/or device 110 to generate a display data file that has the icons depicted in example 600. Icons for gas stations and groceries are also presented on display 111, but with less visual prominence (e.g., light background) and position (e.g., below line C) than the other icons which have dark background and are positioned above line C. The delta in visual characteristics .DELTA.Vi in the images displayed may be determined by the contextual relevance of food, coffee or drink superseding the traveler's 101 need for groceries or gas based on data such as location data, temporal data, location data (e.g., rate of change of location data is slow) indicating the traveler is walking and not driving, and therefore may not need gas or may not be able to transport groceries, etc., paragraph 0057).
Regarding claim 13, Turner discloses further comprising receiving user input to take an action based on the filtered one or more insights displayed in the context specific display pane associated with the one or more display panes of the GUI (FIG. 6, a user can select among a plurality of restaurants available).
Regarding claim 14, Turner discloses further comprising receiving a mobile status of a user of the PIM application (FIG. 6, at least a user’s contextual information is provided), and received PIM application context data and further based on the mobile status of the user (Turning now to FIG. 6 where examples 600 and 610 of images of contextually relevant information presented on a user interface of a display 111 of a wireless computing device 110 are depicted. In example 600, traveler 101 may be in the during-stay period 120d of the event 120 and therefore contextually relevant information displayed on display 111 of device 110 may include local suggestions for restaurants, coffee and bars as denoted by their respective icons on display 111. Location data indicating traveler 101 is at a location near businesses that provide food, coffee or drink, along with temporal data (e.g., a time of day when food, coffee, or drink are consumed) may be processed by networked system 150 and/or device 110 to generate a display data file that has the icons depicted in example 600. Icons for gas stations and groceries are also presented on display 111, but with less visual prominence (e.g., light background) and position (e.g., below line C) than the other icons which have dark background and are positioned above line C. The delta in visual characteristics .DELTA.Vi in the images displayed may be determined by the contextual relevance of food, coffee or drink superseding the traveler's 101 need for groceries or gas based on data such as location data, temporal data, location data (e.g., rate of change of location data is slow) indicating the traveler is walking and not driving, and therefore may not need gas or may not be able to transport groceries, etc., paragraph 0057).
Turner does not disclose wherein generating, by the application other than the PIM application, the one or more insights to display in the context-specific display pane associated with the one or more display panes of the GUI based on the selected displayed PIM application content.
However, Boodman discloses wherein in at least FIG. 7 web browser extensions are executed within a browser and they are dynamically re-loaded or unloaded using the web browser extension without restarting the browser.  In other words, an application effectively outside of the browser is used to display in a specified area of the browser (FIG. 2A and 2B) to display context-specific controls regarding the content of the browser.
The combination of Turner and Boodman would have resulted in the dynamic interface of Turner to further incorporate Boodman’s teachings of using further contextual information to execute relevant browser extensions and controls to the user. One would have been motivated to have combined the teachings because a user in Turner would have benefited from a plurality of sources to gather contextual data as it is primarily concerned with delivering contextually relevant data and allowing a user to further control said data would have allowed for a more seamless experience.  Therefore, it would have been obvious to have combined the teachings as the combination of teachings would have resulted in predictable result.
Regarding claim 17, Turner discloses a system comprising; a processor; a memory; and system logic to cause the system to perform operations including: displaying, by the PIM application, PIM application content in the one or more display panes (FIG. 1, the application content is delivered in at least one of the three different sections)
selecting the displayed PIM application content for which to obtain one or more insights (see at least FIG. 6 wherein a user can select one of the content areas to get more information);
wherein an insight is a contextually relevant, time-dependent, actionable item of information regarding the selected displayed PIM application content (FIG. 6, the content presented to the user is context specific, user-specific, time-specific depending on the specific context of the user)
receiving, from the PIM application, PIM application context data relating to the selected displayed PIM application content (FIG. 6, a user’s information is contextually displayed to the user based on the selection the user has made);
filtering the one or more insights to display in the context-specific display pane associated with the one or more display panes of the GUI (FIG. 6, once a user has selected a choice, the selection is filtered and displayed to the user); and
displaying the filtered one or more insights in the context-specific display pane associated with the one or more display panes of the GUI (FIG. 6, once a user has selected a choice, the selection is filtered and displayed to the user).
Turner does not disclose generating, by an application other than the PIM application, the one or more insights to display in a context-specific display pane associated with the one or more display panes of the GUI based on the selected displayed PIM application content and the received PIM application context data.
However, Boodman discloses wherein in at least FIG. 7 web browser extensions are executed within a browser and they are dynamically re-loaded or unloaded using the web browser extension without restarting the browser.  In other words, an application effectively outside of the browser is used to display in a specified area of the browser (FIG. 2A and 2B) to display context-specific controls regarding the content of the browser.
The combination of Turner and Boodman would have resulted in the dynamic interface of Turner to further incorporate Boodman’s teachings of using further contextual information to execute relevant browser extensions and controls to the user. One would have been motivated to have combined the teachings because a user in Turner would have benefited from a plurality of sources to gather contextual data as it is primarily concerned with delivering contextually relevant data and allowing a user to further control said data would have allowed for a more seamless experience.  Therefore, it would have been obvious to have combined the teachings as the combination of teachings would have resulted in predictable result.
filtering the one or more insights to display in the context-specific display pane (FIG. 6, restaurants is filtered from local suggestions); and 
displaying the filtered one or more insights in the context-specific display pane (FIG. 6, restaurants is displayed).
Turner does not explicitly disclose wherein specific to a particular user of the PIM application. 
However, for example, the server analyzes the user's profile, behavior, and/or the context in which the user is requesting the interaction with the mobile application. Based on the analysis, the server determines which user interface elements would be appropriate or suitable for that user under the circumstances. The server then sends instructions to the mobile application on how to display the user interface, which is customized to that specific user's profile, behavior, and/or the context or environment surrounding the user. In doing so, the present disclosure improves the functionality of a computer, for example by enhancing the versatility and contextual-awareness of a generic mobile device. Further, due to the small screen sizes on mobile devices, as compared with desktop monitors, a static or "one-size-fits-all" display may omit content that may be important to a user, as more fundamental or universal content may take up the limited display area. With a larger screen, more content may be displayed, such that a higher likelihood exists that a user may find desirable content on the display, even though the same content is displayed to everyone. Thus, the solution, in some embodiments, addresses a technical problem specific to mobile computing devices with smaller user interfaces, such as smart phones. The various aspects of the present disclosure are discussed in more detail with reference to FIGS. 1-6 (paragraph 0014).
The combination of Turner and Powar would have resulted in the dynamic interface of Turner to further incorporate Powar’s teachings of using further contextual information to display relevant information pertaining to a specific user. One would have been motivated to have combined the teachings because a user in Turner would have benefited from a plurality of sources to gather contextual data as it is primarily concerned with delivering contextually relevant data to a specific person and as such allowing a user to further control said data would have allowed for a more seamless experience.  Therefore, it would have been obvious to have combined the teachings as the combination of teachings would have resulted in predictable result.
Regarding claim 18, Turner discloses wherein filtering the one or more insights to display in the context- specific pane associated with the one or more display panes of the GUI comprises filtering the generated one or more insights based on a category of the one or more insights (FIG. 6, the restaurant display is filtered from the top-level menu category of Local Suggestions).
Regarding claim 20, Turner discloses wherein filtering the one or more insights to display in the context- specific pane associated with the one or more display panes of the GUI comprises filtering the one or more insights based on one or more of. a user's location, a user's context, a user's current or upcoming scheduled activities, a user's current or intended mode of transportation, a user's intended route, a current date, a current time of day, a time it takes to complete an insight, a priority of an insight, a type of quick action to complete the insight, an estimated time to complete a quick action for an insight, a one or more parties involved in a Personal Information Management (PIM) application content to which the insight relates, a status of the one or more parties involved in a PIM application content to which the insight relates, a threshold for the insight or for PIM application content to which the insight relates, is exceeded (Turning now to FIG. 6 where examples 600 and 610 of images of contextually relevant information presented on a user interface of a display 111 of a wireless computing device 110 are depicted. In example 600, traveler 101 may be in the during-stay period 120d of the event 120 and therefore contextually relevant information displayed on display 111 of device 110 may include local suggestions for restaurants, coffee and bars as denoted by their respective icons on display 111. Location data indicating traveler 101 is at a location near businesses that provide food, coffee or drink, along with temporal data (e.g., a time of day when food, coffee, or drink are consumed) may be processed by networked system 150 and/or device 110 to generate a display data file that has the icons depicted in example 600. Icons for gas stations and groceries are also presented on display 111, but with less visual prominence (e.g., light background) and position (e.g., below line C) than the other icons which have dark background and are positioned above line C. The delta in visual characteristics .DELTA.Vi in the images displayed may be determined by the contextual relevance of food, coffee or drink superseding the traveler's 101 need for groceries or gas based on data such as location data, temporal data, location data (e.g., rate of change of location data is slow) indicating the traveler is walking and not driving, and therefore may not need gas or may not be able to transport groceries, etc., paragraph 0057).
Regarding claim 21, Turner discloses wherein further comprising receiving user input to take an action based on the filtered one or more insights displayed in the context specific display pane associated with the one or more display panes of the GUI (FIG. 6, a user can select among a plurality of restaurants available).
Regarding claim 22, Turner discloses the system of claim 17, further comprising receiving a mobile status of a user of the PIM application (FIG. 6, at least a user’s contextual information is provided), and received PIM application context data and further based on the mobile status of the user (Turning now to FIG. 6 where examples 600 and 610 of images of contextually relevant information presented on a user interface of a display 111 of a wireless computing device 110 are depicted. In example 600, traveler 101 may be in the during-stay period 120d of the event 120 and therefore contextually relevant information displayed on display 111 of device 110 may include local suggestions for restaurants, coffee and bars as denoted by their respective icons on display 111. Location data indicating traveler 101 is at a location near businesses that provide food, coffee or drink, along with temporal data (e.g., a time of day when food, coffee, or drink are consumed) may be processed by networked system 150 and/or device 110 to generate a display data file that has the icons depicted in example 600. Icons for gas stations and groceries are also presented on display 111, but with less visual prominence (e.g., light background) and position (e.g., below line C) than the other icons which have dark background and are positioned above line C. The delta in visual characteristics .DELTA.Vi in the images displayed may be determined by the contextual relevance of food, coffee or drink superseding the traveler's 101 need for groceries or gas based on data such as location data, temporal data, location data (e.g., rate of change of location data is slow) indicating the traveler is walking and not driving, and therefore may not need gas or may not be able to transport groceries, etc., paragraph 0057).
Turner does not disclose wherein generating, by the application other than the PIM application, the one or more insights to display in the context-specific display pane associated with the one or more display panes of the GUI based on the selected displayed PIM application content.
However, Boodman discloses wherein in at least FIG. 7 web browser extensions are executed within a browser and they are dynamically re-loaded or unloaded using the web browser extension without restarting the browser.  In other words, an application effectively outside of the browser is used to display in a specified area of the browser (FIG. 2A and 2B) to display context-specific controls regarding the content of the browser.
The combination of Turner and Boodman would have resulted in the dynamic interface of Turner to further incorporate Boodman’s teachings of using further contextual information to execute relevant browser extensions and controls to the user. One would have been motivated to have combined the teachings because a user in Turner would have benefited from a plurality of sources to gather contextual data as it is primarily concerned with delivering contextually relevant data and allowing a user to further control said data would have allowed for a more seamless experience.  Therefore, it would have been obvious to have combined the teachings as the combination of teachings would have resulted in predictable result.
7.	Claims 3, 7, 11, 15, 19 and 23 are rejected under 35 U.S.C. 103(a) as being unpatentable over Turner-Boodman-Powar in view of Pitis (US 20160198322). 
Regarding claim 3, Turner does not disclose wherein the category of the one or more insights is selected from a group of categories including an email insight, a calendar insight, a task insight, an account management insight, and an opportunity management insight.
However, Pitis discloses wherein In response to detecting a "preparing for work" user activity context, smartwatch 12 may display specific information, such as a list of calendar events scheduled for the respective day (e.g., meetings), the weather forecast, dressing suggestions determined according to the schedule of the day and/or the weather forecast, selected news stories, stock market data, etc. Such displayed items may be customized by the user, e.g., via a web interface, and communicated to smartwatch 12 as part of display template 62 (FIG. 5), paragraph 0086).
The combination of Turner and Pitis would have resulted in the dynamic interface of Turner to further incorporate Pitis’ teachings of using further contextual information to present relevant information to a user. One would have been motivated to have combined the teachings because a user in Turner would have benefited from a plurality of sources to gather contextual data as it is primarily concerned with delivering contextually relevant data.  Therefore, it would have been obvious to have combined the teachings as the combination of teachings would have resulted in predictable result.
Regarding claim 7, Turner does not disclose wherein the PIM application is selected from a group of PIM applications including a calendar application, an email application, a task management application, an account management application, and an opportunity management application.
However, Pitis discloses wherein In response to detecting a "preparing for work" user activity context, smartwatch 12 may display specific information, such as a list of calendar events scheduled for the respective day (e.g., meetings), the weather forecast, dressing suggestions determined according to the schedule of the day and/or the weather forecast, selected news stories, stock market data, etc. Such displayed items may be customized by the user, e.g., via a web interface, and communicated to smartwatch 12 as part of display template 62 (FIG. 5), paragraph 0086).
The combination of Turner and Pitis would have resulted in the dynamic interface of Turner to further incorporate Pitis’ teachings of using further contextual information to present relevant information to a user. One would have been motivated to have combined the teachings because a user in Turner would have benefited from a plurality of sources to gather contextual data as it is primarily concerned with delivering contextually relevant data.  Therefore, it would have been obvious to have combined the teachings as the combination of teachings would have resulted in predictable result.
Regarding claim 11, Turner does not disclose wherein the category of the one or more insights is selected from a group of categories including an email insight, a calendar insight, a task insight, an account management insight, and an opportunity management insight.
However, Pitis discloses wherein In response to detecting a "preparing for work" user activity context, smartwatch 12 may display specific information, such as a list of calendar events scheduled for the respective day (e.g., meetings), the weather forecast, dressing suggestions determined according to the schedule of the day and/or the weather forecast, selected news stories, stock market data, etc. Such displayed items may be customized by the user, e.g., via a web interface, and communicated to smartwatch 12 as part of display template 62 (FIG. 5), paragraph 0086).
The combination of Turner and Pitis would have resulted in the dynamic interface of Turner to further incorporate Pitis’ teachings of using further contextual information to present relevant information to a user. One would have been motivated to have combined the teachings because a user in Turner would have benefited from a plurality of sources to gather contextual data as it is primarily concerned with delivering contextually relevant data.  Therefore, it would have been obvious to have combined the teachings as the combination of teachings would have resulted in predictable result.
Regarding claim 15, Turner does not disclose wherein the PIM application is selected from a group of PIM applications including a calendar application, an email application, a task management application, an account management application, and an opportunity management application.
However, Pitis discloses wherein In response to detecting a "preparing for work" user activity context, smartwatch 12 may display specific information, such as a list of calendar events scheduled for the respective day (e.g., meetings), the weather forecast, dressing suggestions determined according to the schedule of the day and/or the weather forecast, selected news stories, stock market data, etc. Such displayed items may be customized by the user, e.g., via a web interface, and communicated to smartwatch 12 as part of display template 62 (FIG. 5), paragraph 0086).
The combination of Turner and Pitis would have resulted in the dynamic interface of Turner to further incorporate Pitis’ teachings of using further contextual information to present relevant information to a user. One would have been motivated to have combined the teachings because a user in Turner would have benefited from a plurality of sources to gather contextual data as it is primarily concerned with delivering contextually relevant data.  Therefore, it would have been obvious to have combined the teachings as the combination of teachings would have resulted in predictable result.
Regarding claim 19, Turner does not disclose wherein the category of the one or more insights is selected from a group of categories including an email insight, a calendar insight, a task insight, an account management insight, and an opportunity management insight.
However, Pitis discloses wherein In response to detecting a "preparing for work" user activity context, smartwatch 12 may display specific information, such as a list of calendar events scheduled for the respective day (e.g., meetings), the weather forecast, dressing suggestions determined according to the schedule of the day and/or the weather forecast, selected news stories, stock market data, etc. Such displayed items may be customized by the user, e.g., via a web interface, and communicated to smartwatch 12 as part of display template 62 (FIG. 5), paragraph 0086).
The combination of Turner and Pitis would have resulted in the dynamic interface of Turner to further incorporate Pitis’ teachings of using further contextual information to present relevant information to a user. One would have been motivated to have combined the teachings because a user in Turner would have benefited from a plurality of sources to gather contextual data as it is primarily concerned with delivering contextually relevant data.  Therefore, it would have been obvious to have combined the teachings as the combination of teachings would have resulted in predictable result.
Regarding claim 23, Turner does not disclose wherein the PIM application is selected from a group of PIM applications including a calendar application, an email application, a task management application, an account management application, and an opportunity management application.
However, Pitis discloses wherein In response to detecting a "preparing for work" user activity context, smartwatch 12 may display specific information, such as a list of calendar events scheduled for the respective day (e.g., meetings), the weather forecast, dressing suggestions determined according to the schedule of the day and/or the weather forecast, selected news stories, stock market data, etc. Such displayed items may be customized by the user, e.g., via a web interface, and communicated to smartwatch 12 as part of display template 62 (FIG. 5), paragraph 0086).
The combination of Turner and Pitis would have resulted in the dynamic interface of Turner to further incorporate Pitis’ teachings of using further contextual information to present relevant information to a user. One would have been motivated to have combined the teachings because a user in Turner would have benefited from a plurality of sources to gather contextual data as it is primarily concerned with delivering contextually relevant data.  Therefore, it would have been obvious to have combined the teachings as the combination of teachings would have resulted in predictable result.

Response to Amendment
8.	Applicant’s arguments with respect to the amended claims have been considered but are moot in view of the new grounds of rejection.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E CHOI whose telephone number is (571)270-3780.  The examiner can normally be reached on M-F: 7-2, 7-10 (PST). If attempts to reach the examiner by 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID E CHOI/Primary Examiner, Art Unit 2174